1

2

3

4

5

6                                 UNITED STATES DISTRICT COURT
7                                        DISTRICT OF NEVADA
8                                                  ***
9    ANTHONY PERRY OLIVER,                                Case No. 3:19-cv-00051-LRH-WGC
10                                        Petitioner, ORDER
            v.
11
     STATE OF NEVADA,
12
                                        Respondent.
13

14          This pro se habeas matter comes before the Court on petitioner’s motion for extension of

15   time (ECF No. 5-2). The Court has ordered petitioner to show cause why his petition should not

16   be dismissed as untimely and to either pay the filing fee or file a complete pauper application no

17   later than March 6, 2019. As petitioner has filed a response to the order to show cause but the

18   pauper application he has filed is not properly completed, it appears that petitioner is seeking an

19   extension of time to file a complete in forma pauperis petition. So construed, the motion is

20   GRANTED. Petitioner will have until April 5, 2019, to either pay the filing fee or file a complete

21   pauper application.

22          IT IS SO ORDERED.

23          DATED this 20th day of February, 2019.
24

25                                                          LARRY R. HICKS
                                                            UNITED STATES DISTRICT JUDGE
26

27

28


                                                      1
